     Case 2:19-cv-02159-JCM-BNW Document 57
                                         56 Filed 05/11/20
                                                  05/08/20 Page 1 of 3



     BURKE HUBER, ESQ.
1
     Nevada Bar No. 10902
2    RICHARD HARRIS LAW FIRM
     801 South Fourth Street
3    Las Vegas, Nevada 89101
     Phone (702) 444-4444
5
     Fax (702) 444-4455
6    E-Mail: burke@richardharrislaw.com
     Attorneys for Plaintiff
7

8
                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
9
     BRENNA SCHRADER, an individual, on behalf        CASE NO.: 2:19-cv-02159-JCM-BNW
10   of herself and all others similarly situation,
11
                  Plaintiff,                           PLAINTIFF’S NON-OPPOSITION
12                                                     TO DEFENDANTS’ MOTION TO
     vs.                                                    STAY DISCOVERY
13
                                                               (ECF No. 38).
14   STEPHEN ALAN WYNN; an individual;
     MAURICE WOODEN, an individual, WYNN
15   LAS VEGAS, LLC dba WYNN LAS VEGAS a
     Nevada Limited Liability; WYNN RESORTS,
16
     LTD, a Nevada Limited Liability Company; and
17   DOES 1-20, inclusive; ROE CORPORATIONS
     1-20, inclusive,
18
                         Defendants.
19

20

21

22

23

24

25

26

27

28




                                                1
     Case 2:19-cv-02159-JCM-BNW Document 57
                                         56 Filed 05/11/20
                                                  05/08/20 Page 2 of 3




1           Plaintiff, Brenna Schrader, (“Plaintiff”), by and through her attorney of record, Burke
2    Huber, Esq., of the Richard Harris Law Firm, on behalf of herself and all others similarly
3    situated, hereby submit this non-opposition to Defendants’ motion to stay discovery [ECF 38].
5           Due to the Coronavirus and the current orders in effect, Plaintiff does not oppose
6    Defendants’ motion to stay discovery.
7           DATED: this 8th day of May, 2020            RICHARD HARRIS LAW FIRM
                                                        _/s/ Burke Huber____________
8
                                                        BURKE HUBER, ESQ.
9                                                       Nevada Bar No. 10902
                                                        Attorneys for Plaintiff
10
      IT IS ORDERED that ECF No. 38 is
11    GRANTED.
12
      IT IS FURTHER ORDERED that the
13    parties must file a joint, proposed
      discovery plan and scheduling order
14
      within 14 days after the motion to
15    dismiss is decided, unless the case is
      dismissed in its entirety with prejudice.
16

17     IT IS SO ORDERED

       DATED: May 11, 2020
18

19

20

21
       __________________________________________________
22     BRENDA WEKSLER
23     UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28




                                                   2
     Case 2:19-cv-02159-JCM-BNW Document 57
                                         56 Filed 05/11/20
                                                  05/08/20 Page 3 of 3




1                                   CERTIFICATE OF SERVICE
2
            Pursuant to FRCP 5(b), I certify that I am an employee of RICHARD HARRIS LAW
3
     FIRM, and that on this 8th day of May, 2020, I served a copy of the foregoing non-opposition to
5
     Defendants’ motion to stay discovery upon the following via electronic service through the
6

7    United State District Court for the District of Nevada’s ECF system.

8            [ X ] Electronic Service – in accordance with FRCP Rule 5(b)(2)(E).
9

10   Tamara Beatty Peterson, Esq.
     Nikki L. Baker, Esq.
11   PETERSON BAKER PLLC
12
     702 S. 7th Street
     Las Vegas, Nevada 89101
13   Attorneys for Defendant Stephen A. Wynn
14
     Todd E. Kennedy, Esq.
15   Maximiliano D. Couvillier III, Esq.
     KENNEDY & COUVILLIER, PLLC
16   3271 E. Warm Springs Road
     Las Vegas, Nevada 89120
17
     Attorneys for Defendant Maurice Wooden
18
     DEVERIE J. CHRISTENSEN, ESQ.
19   Nevada Bar No. 6596
     JOSHUA A. SLIKER, ESQ.
20
     Nevada Bar No. 12493
21   DANIEL I. AQUINO, ESQ.
     Nevada Bar No. 12682
22   JACKSON LEWIS P.C.
     300 S. Fourth Street, Suite 900
23
     Las Vegas, Nevada 89101
24   Attorneys for Defendants
     Wynn Las Vegas, LLC and Wynn Resorts, Ltd.
25
                                          _/s/ Ruth Ayala______________________
26
                                          Ruth Ayala
27                                        An employee of RICHARD HARRIS LAW FIRM
                                          Email: ruth@richardharrislaw.com
28




                                                   3
